Citation Nr: 1713101	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an effective date earlier than March 30, 2013 for the assignment of a 30 percent rating for bilateral flat feet.

2. Entitlement to a rating in excess of 30 percent for bilateral flat feet.

3. Entitlement to an initial compensable rating for degenerative joint disease of the lumbar spine.

4. Entitlement to a rating in excess of 10 percent from March 30, 2013 for degenerative joint disease of the lumbar spine.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2015 and March 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).

A pre-hearing conference was held between the undersigned Veterans Law Judge and the Veteran's representative in March 2017 as part of the pre-hearing conference program to address the Veteran's concerns.


FINDINGS OF FACT

1. In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeals seeking an earlier effective date for the 30 percent rating for bilateral flat feet, a rating in excess of 30 percent for bilateral flat feet, and a rating in excess of 10 percent for degenerative joint disease of the lumbar spine is requested.

2. The Veteran's lumbar spine pain is deemed limitation of motion equivalent to the limitation of forward flexion to 85 degrees.

3. The Veteran's service-connected disabilities, when considered in light of the Veteran's education and past job experience, likely render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals seeking an earlier effective date for the 30 percent rating for bilateral flat feet, a rating in excess of 30 percent for bilateral flat feet, and a rating in excess of 10 percent for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for an initial 10 percent rating for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeals seeking an earlier effective date for the 30 percent rating for bilateral flat feet, a rating in excess of 30 percent for bilateral flat feet, and a rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review them and the claims are dismissed.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In this case, the Veteran seeks only a 10 percent rating for the period spanning from July 24, 2007 to March 30, 2013 for his degenerative joint disease of the lumbar spine.  As discussed above, he withdrew his appeal seeking a rating in excess of 10 percent at any time during the pendency of the claim.

The RO rated the Veteran's degenerative joint disease of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, for lumbar spine degenerative arthritis.  Under DC 5242, which rates the spine under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula"), a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  Higher ratings are provided under DC 5242 and the General Rating Formula; however, the criteria are not applicable in this case.  38 C.F.R. 
§ 4.71a.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (2).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The evidence includes records from the Social Security Administration (SSA).  A September 2010 report shows the Veteran indicated that his functional ability was limited due to his spine disability.  Specifically, his ability to lift things was limited.

During the December 2010 VA examination, the Veteran reported muscle spasm, pain, and stiffness.  He reported having low back pain up to 6 days a week.  He described the pain as sharp and moderate, and stated that it could last for hours.  He indicated use of a brace and that he could walk less than a mile.  Testing showed full range of motion (ROM).  The examiner did not observe pain on palpation and stated that ROM was not limited by pain, weakness, fatigue, incoordination, or lack of endurance after repetitive testing.  X-rays showed degenerative disc disease and osteophytes.  The Veteran reported that he was a truck driver but was unemployed due to back and knee disabilities. 

VA treatment records show complaints of chronic low back pain.  See VA treatment records July 29, 2008; July 13, 2010; and January 17, 2013.  Records dated April 2013 show the Veteran complained of having chronic back pain for 5 years. 

In light of the Veteran's reports of longstanding back pain and the holdings in DeLuca and Mitchell, the Board finds that the Veteran's reported back pain and functional limitations with walking and lifting is sufficient to find entitlement to the minimum 10 percent rating under Diagnostic Code 5242 for the period spanning from July 24, 2007 to March 30, 2013 for degenerative joint disease of the lumbar spine.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A rating in excess of 10 percent is not warranted because even with consideration of the Veteran's subjective complaints, his disability picture does not more nearly equate to a loss of forward flexion to less than 60 degrees.  As such, giving the Veteran the benefit of the doubt, a 10 percent initial rating is granted for the period spanning from July 24, 2007 to March 30, 2013 for degenerative joint disease of the lumbar spine.

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) (2016) and whether the record shows that the Veteran's symptoms are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the schedular criteria adequately encompass the Veteran's symptoms of degenerative joint disease of the lumbar spine.  As discussed above, the schedular criteria provide for ratings in excess of 10 percent; however, neither the medical nor lay evidence indicates that higher ratings are warranted.  Accordingly, the schedular criteria are adequate and extraschedular consideration is not warranted.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  

Under 38 C.F.R. § 4.16(b), when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 

Here, the Board notes that the Veteran has met the schedular criteria for a TDIU since March 30, 2013.  Prior to that date, he had service connection for posttraumatic stress disorder (PTSD), rated 50 percent disabling as well as service connection for bilateral flat feet, degenerative joint disease of the lumbar spine, and shrapnel wounds to the lip and right foot, each rated as noncompensable.  The combined disability rating was 50 percent.  Accordingly, he did not meet the schedular criteria for consideration of a schedular TDIU.  Moreover, the evidence does not indicate that referral to the Director for extraschedular consideration is warranted for this period and the Veteran has not requested such referral.

Since March 30, 2013, the Veteran has had service connection for PTSD, rated 50 percent disabling; bilateral flat feet, rated 30 percent disabling; and degenerative joint disease of the lumbar spine, rated 10 percent disabling.  The shrapnel wounds continued to be rated noncompensable.  The combined disability rating since March 30, 2013 has been 70 percent.  The question remains as to whether these disabilities, in light of the Veteran's education and work history, render him unemployable.  As discussed below, the Board finds the Veteran is unlikely to be able to obtain and maintain substantially gainful employment in light of his service-connected disabilities, education level, and experience.

SSA records show the Veteran has a ninth grade education.  He has not completed any type of specialized job training or trade or vocational school.  He worked as a truck driver from 1976 until February 2008, when he became unable to work due to physical disabilities.

The April 2009 VA mental health examination shows personal functioning had been negatively impacted by the depression and anxiety.  Also noted were disturbances of motivation and mood.  The Veteran reported that when his mood was low he had problems with memory and decreased concentration.  He had problems getting along with other employees.  The examiner stated that the Veteran experienced personal discomfort and had adjustment problems in a number of areas of his life.  Notably, the Veteran had been employed although he had been laid off as a truck driver due to problems with attitude and interpersonal functioning.

The March 2013 VA examination report for the spine shows the Veteran's disability caused less movement than usual, pain on movement, disturbance of locomotion, and interference with sitting, standing or weight-bearing.  The examiner stated that his subjective complaints would make extended ambulatory work difficult secondary to pain.  Regarding his feet, the Veteran reported pain with excessive standing.  The examiner stated that subjective complaints would make extended standing difficult.

During his March 2016 VA examination of the spine and feet, the Veteran reported that repeated walking, standing, prolonged sitting or repeated bending and twisting will aggravate his low back pain.  Regarding his feet, he continued to have "sore feet" towards the end of the day.  The examiner stated that the Veteran's non-service-connected strokes and resulting weakness in the lower extremity and nonservice-connected issues with vision are more serious and major factors in his ability to perform his employment as a truck driver or to perform any activities that would require repeated climbing up and down steps or scaffolding.  Further, the non-service-connected disabilities affect his ability to walk for more than half a mile.  Based on the Veteran's history, the examiner stated that he would have increased low back pain with driving but it has not precluded him from driving short distances.  Regarding the Veteran's feet, the examiner stated that he does not have any significant impairment from his flat feet that has affected his ability to drive.  He was able to perform his job despite his flat feet.

In support of his claim, the Veteran submitted a private vocational assessment report.  The provider noted the findings in the VA examination reports for the spine and feet.  The examiner also reviewed the VA mental health examination.  During the interview, the Veteran indicated that he could no longer work as a truck driver due to back pain and difficulty with extended sitting and climbing into and out of a truck.  He acknowledged that he had a "short fuse" which led to his last job ending.  He had difficulty getting along with others.  He estimated that he had been fired from four or five jobs as a result of his attitude.  The Veteran indicated that unexpected loud noises startled him and as a result, he preferred to keep to himself.  He spent much of his time in a quiet room and avoided television and the stereo.  He reported sleep problems, which led to napping during the day.  Physical limitations included the ability to walk 2 blocks, stand for 40 minutes, sit for an hour, and sit with his feet elevated or lie down 3 to 4 times a day. 

The vocational expert noted the Veteran's education level of eighth grade.  The Veteran started to work towards his GED during service but he did not complete it.  The Veteran worked most of his past 30 years as a truck driver, performing local and long distance driving.  The vocation expert stated that the occupation of truck driver is medium in physical demand, which is defined as the ability to exert 20-50 pounds of force occasionally, and/or 10-25 pounds frequently, and/or greater than negligible up to 10 pounds of force constantly to move objects.  The work also requires extended periods of sitting and occasional, up to one-third of the workday, climbing, balancing, stooping, and crouching.  The Veteran had also worked as a farmer and service station attendant after service.

In the opinion, the vocation expert found that the service-connected impairments of the back and feet would not be conducive to the demands of a truck driver, which include climbing in and out of large trucks and sitting for long periods without the opportunity to alternate positions.  The examiner also stated that the Veteran has had impairments in work and social relationships due to PTSD and was laid off due to his problems with attitude and personal functioning.  Given his limited education and lack of transferrable skills, he would most likely need to seek unskilled work.  However, his frequently interrupted sleep and subsequent drowsiness related to PTSD would interfere with his ability to meet the basic requirements of sustained concentration and attention.  Consequently, his symptoms would eliminate the ability to perform even unskilled work.  The provider concluded that it was his opinion that it is more likely than not that the Veteran is unemployable due to his service-connected conditions.

The Board has reviewed the evidence and based on the Veteran's eighth grade education and employment history, the Board finds that the evidence favors a finding that he is unable to obtain and maintain substantially gainful employment as a result of his service-connected PTSD, spine, and bilateral foot disabilities.  The appeal is granted.

ORDER

The appeal seeking an earlier effective date for the 30 percent rating for bilateral flat feet, a rating in excess of 30 percent for bilateral flat feet, and a rating in excess of 10 percent for degenerative joint disease of the lumbar spine are dismissed.

An initial 10 percent rating for degenerative joint disease of the lumbar spine is granted.

TDIU is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


